FIRST DIVISION
                              BARNES, P. J.,
                        MCMILLIAN and MERCIER, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                   October 27, 2017




In the Court of Appeals of Georgia
 A17A0883. LADNER v. NEW WORLD COMMUNICATIONS OF
     ATLANTA, INC.

      MCMILLIAN, Judge.

      Shane Ladner appeals from the trial court’s grant of summary judgment to New

World Communications of Atlanta, Inc. d/b/a Fox 5 Atlanta (“Fox 5”) on his

defamation claim arising out of a series of televised news reports by Fox 5 reporter

Randy Travis (“Travis”).

      “Summary judgment is proper when there is no genuine issue of material fact

and the movant is entitled to judgment as a matter of law. OCGA § 9-11-56 (c). We

review a grant or denial of summary judgment de novo and construe the evidence in

the light most favorable to the nonmovant.” Elder v. Hayes, 337 Ga. App. 826, 827

(788 SE2d 915) (2016). So viewed, the evidence in this case shows that in 2012,
Ladner, then a police officer for the City of Holly Springs, Georgia, completed an

application to participate in “Hunt for Heroes,” an annual event in Midland, Texas to

honor wounded veterans hosted by Show of Support, a non-profit organization. As

part of the application, Ladner wrote a biographical summary (the “bio”), which he

knew was going to be published. The bio stated that Ladner joined the Army in 1989

and was assigned to Panama in December of that year, where he received a shrapnel

wound from an exploded grenade during Operation Just Cause. Ladner did not claim

in his bio that he had received the Purple Heart, although he stated that he had

received the Medal of Valor.

      Based on his application, Ladner was selected to participate in the Hunt for

Heroes event, which included a hunting trip, parade, and banquet. Ladner’s bio, along

with those of the other participants, was featured in the San Angelo Standard-Times

in Texas. The Holly Springs Police Department (“HSPD”) issued a news release and

Twitter posts about Ladner’s participation in the event, and a local Georgia paper

reported that he had been selected for a charity-sponsored “all-expense paid whitetail

deer hunt,” describing Ladner as “medically retired from the Army after being

wounded twice – a selfless act that earned him awards for valor.”



                                          2
      On November 15, 2012, during the Hunt for Heroes parade, the float carrying

Ladner and his wife Meg Ladner (“Meg”) was involved in a collision with a train.

Tragically, four veterans who were riding on the float were killed and a number of

participants suffered serious injury, including Meg, who eventually had her left leg

amputated. The incident received national media coverage, and the circumstances

surrounding the Ladners’ injuries, particularly Meg’s, were widely reported. The

circumstances of the accident and the Ladners’ involvement were published by the

media in Georgia and Wisconsin, where Meg’s parents lived. A few days after the

accident, Ladner issued a public statement, which was reported in a number of outlets

including the New York Times, the Los Angeles Times, and a local Texas news station,

expressing appreciation for the support the Ladners had received from the Midland,

Texas community and thanking the volunteer group that had sponsored the event.

      After the Ladners returned home to Georgia, local businesses donated meals and

gift cards and offered labor and supplies to modify their home to accommodate Meg’s

injuries. Numerous fundraisers were held on their behalf, some of which Ladner

attended, and these events were publicized in local news and on social media. Most of

these articles mentioned that the Ladners were injured at a wounded veteran’s event

and/or discussed Ladner’s military service. Several articles and a number of fundraising

                                            3
flyers described Ladner as the recipient of one or more Purple Hearts. Ladner gave at

least six interviews or statements to local media about the accident and his wife’s

condition, including a press conference held by the HSPD, and the statements were

reported in articles listing ongoing fundraising efforts. Ladner’s quoted comments

addressed his interactions with Meg during the accident, her medical progress, their

need for housing and equipment to accommodate her condition, and his appreciation for

the community’s support. However, the record contains no recorded statements by

Ladner regarding his military service or commendations in these interviews.

      During Meg’s recovery from the accident, tensions grew between Ladner and

some of Meg’s relatives. The strain led these relatives to file a Freedom of Information

Act (FOIA) request and hire a private investigator. One of Meg’s aunts subsequently

wrote a letter to the Georgia Attorney General asserting that Ladner had misrepresented

his military service and had not been awarded a Purple Heart as he had claimed. An

investigator from one Atlanta television station later contacted Meg’s cousin regarding

Ladner and his use of the state-issued Purple Heart license plate. Meg’s cousin, in turn,

contacted Travis at Fox 5, a different station, about the situation.

      Fox 5 subsequently broadcast a series of five investigative reports by Travis about

Ladner during its evening newscasts on April 29, June 12, June 14, June 19, and

                                             4
November 22, 2013. Fox 5 also published five articles involving Ladner on its website

on the same dates as the broadcasts. The broadcasts and articles asserted that Ladner had

lied about his military record and implied that he may have done so to earn a free

hunting trip to Texas, to obtain a free Purple Heart license plate, and to avoid paying ad

valorem taxes on his vehicle. The broadcasts also suggested that if Ladner had not

misrepresented his record, Meg and he would not have been on the parade float, and

they would not have suffered their injuries.

      During the broadcasts, Travis presented military and school records that he

asserted showed that Ladner’s claim that he was injured during the 1989 Panamanian

invasion was false, noting that the records indicated that he had not joined the army until

1990 and that he was, in fact, still attending high school during the Panamanian

operation. Travis also reported that Ladner’s 1994 and 2002 DD-214 discharge forms

from his military file, which Ladner had signed, made no mention of a Purple Heart.

      Prior to the first broadcast, Ladner issued a statement through his attorney

addressing his military record and attaching a DD-214 form from 2004 that reflected

that Ladner had received a Purple Heart and other commendations (the “2004 DD-214”).

Travis reported on this statement and the 2004 DD-214 in the first Fox 5 broadcast on

April 29, and the statement was printed in full in the accompanying website article. The

                                               5
statement explained that Ladner was ordered by his superiors to lie about the

circumstances surrounding his injuries because he actually was wounded while on patrol

during “sensitive” drug interdiction tactics in Central America. However, Ladner

declined to speak with Travis directly when the reporter confronted him on camera.

      Although Travis reported on Ladner’s response, he also countered it by noting

that the copy of Ladner’s military record that he inspected did not contain a copy of the

2004 DD-214 and contained no orders that usually accompany a Purple Heart. Travis’s

reporting of his findings included strong declarations such as “Shane Ladner had no

business being on the float with other war heroes;” “the Army says [Ladner’s statement

about receiving a Purple Heart is] just not true;” “the Army told us Ladner has no Purple

Heart;” Ladner was relying “on a document the Army says does not exist;” and “the

Army says Ladner never received a Purple Heart.”1

      Approximately six weeks after the first FOX 5 broadcast on April 29, 2013,

Cherokee County issued criminal charges against Ladner. The indictment, as amended,

asserted seven counts of making a false statement in connection with his application for

the Purple Heart recipient license plate and in interviews with police. Those charges


         1
             Additional facts will be cited as necessary to address Ladner’s arguments on
  appeal.

                                              6
remained pending at the time the trial court issued its ruling on the motion for summary

judgment.

      Ladner filed this defamation action on April 4, 2014, and following discovery,

Fox 5 moved for summary judgment.2 The motion asserted that Ladner qualified as a

limited purpose public figure requiring that he prove actual malice to support his

defamation claim, he could not prove such malice, the news reports were privileged

reports about government proceedings and records, the challenged statements were

substantially true and cannot be proven false, and the reports contained constitutionally

protected opinion. The trial court granted the motion for summary judgment, finding that

Ladner was an involuntary/limited purpose public figure and that he could not prove the

requisite actual malice. This appeal followed.

      1. Ladner first asserts that the trial court erred in finding that he was a limited

purpose or involuntary public figure and that, instead, he should be considered a private

person. “This is a critically important issue, because in order for a public figure to

recover in a suit for defamation, there must be proof by clear and convincing evidence

of actual malice on the part of the defendant. Plaintiffs who are private persons must


         2
           This Court previously denied Fox 5’s application for interlocutory appeal of
  the trial court’s denial of its motion to dismiss Ladner’s claim.

                                             7
only prove that the defendant acted with ordinary negligence.” (Citation and punctuation

omitted.) Riddle v. Golden Isle Broadcasting, 275 Ga. App. 701, 703 (1) (621 SE2d

822) (2005).

      The issue of “whether a person is a public figure is a question of law that requires

the court to review the nature and extent of the individual’s participation in the specific

controversy that gave rise to the alleged defamation.” (Citation and punctuation

omitted.) Cottrell v. Smith, 299 Ga. 517, 525 (788 SE2d 772) (2016). See also Gertz v.

Robert Welch, Inc., 418 U.S. 323, 352 (V) (94 SCt 2997, 41 LE2d 789) (1974).

      A three-part analysis is used to determine whether an individual is a
      limited-purpose public figure. Under this analysis, a court must isolate the
      public controversy, examine the plaintiff’s involvement in the controversy,
      and determine whether the alleged defamation was germane to the
      plaintiff’s participation in the controversy.


(Citation and punctuation omitted.) Cottrell, 299 Ga. at 525 (II) (a). See also Rosanova

v. Playboy Enterprises, 411 FSupp. 440, 443 (III) (S.D. Ga. 1976) (“Defining public

figures is much like trying to nail a jellyfish to the wall.”).

       Applying this analysis to the facts of this case, we find that Ladner was a limited-

purpose public figure and that he voluntarily assumed that role.




                                               8
      (a) Public controversy – The first step in our analysis requires identification of

a public controversy, which “must be more than merely newsworthy.” (Citation and

punctuation omitted.) Riddle, 275 Ga. App. at 705 (1) (b). See also Silvester v. American

Broadcasting Cos., 839 F2d 1491, 1494 (11th Cir.1988). Rather,

      [i]f it is evident that resolution of the controversy will affect people who
      do not directly participate in it, the controversy is more than merely
      newsworthy and is of legitimate public concern. In short, if the issue was
      being debated publicly and if it had foreseeable and substantial
      ramifications for nonparticipants, it was a public controversy.


(Citation and punctuation omitted.) Gettner v. Fitzgerald, 297 Ga. App. 258, 263 (677

SE2d 149) (2009). Moreover, courts must look only to those controversies that already

existed in the public arena before the alleged defamation. Atlanta Journal-Constitution

v. Jewell, 251 Ga. App. 808, 817 (3) (a) (555 SE2d 175) (2001).

      Despite Ladner’s assertion to the contrary, the trial court did identify a public

controversy in this case, defining it as “stolen valor” and the public’s interest in “the

award of the Purple Heart and whether the Plaintiff is a true recipient.”3 Although

         3
          The trial court cited the United States Supreme Court’s acknowledgment that
  the government and other medal holders have a strong interest in preserving the
  integrity of military awards. The Supreme Court noted that “it insults [the latter’s]
  bravery and high principles when falsehood puts them in the unworthy company of
  a pretender.” United States v. Alvarez, 567 U.S. 709, 726 (132 SCt 2537, 183 LE2d

                                             9
Ladner asserts on appeal that no public controversy regarding his military valor existed

until Fox 5 created one, the record demonstrates that the issue of Ladner’s military

service and commendations gained wide publicity because he and his wife were injured

in a fatal train collision at a public event to honor wounded servicemen. The

circumstances of this collision led to investigations by federal, local, and private entities,

and these investigations were reported by the national, Texas, and Georgia media. The

victims’ status as wounded veterans (and their spouses) heightened the public debate

surrounding the event. We find, therefore, that these circumstances qualified as a public

controversy. See Dameron v. Washington Magazine, Inc., 779 F2d 736, 742 (III) (D.C.

Cir. 1985) (finding that fatal airplane crash and ensuing investigation into its causes

created a public controversy).

       In turn, this controversy generated public sympathy and attention that resulted in

numerous fundraising efforts on the Ladners’ behalf in Georgia. These efforts cannot

be divorced from the accident itself as they were a direct outgrowth of the publicity

surrounding the collision. The public solicitations often cited Ladner’s participation in

the Hunt for Heroes parade and sometimes asserted that he had been awarded one or




  574) (2012) (discussing Congressional Medal of Honor).

                                               10
even two Purple Hearts or other commendations.4 This publicity spurred members of the

public and local businesses to provide financial and other support. Therefore, any

information about, and especially information casting doubt on, Ladner’s narrative of

his military service could have had significant ramifications for individuals who

participated in these fundraising efforts.

      Accordingly, we define the public controversy in this case as the accident itself,

including the investigations and the ensuing public fundraising efforts based, in no small

part, on the circumstances of that accident and Ladner’s prior military service.

      (b) Ladner’s involvement – As the United States Supreme Court has explained,

status as a public figure can be attained “by position alone” or “by . . . purposeful

activity amounting to a thrusting of [one’s] personality into the vortex of an important

public controversy.” (Citation and punctuation omitted.) Curtis Publishing Co. v. Butts,

388 U.S. 130, 155 (87 SCt 1975, 18 LE2d 1094) (1967). “In either event, [public

figures] invite attention and comment.” Gertz, 418 U.S. at 345. The Court has noted that

such persons “command[] sufficient continuing public interest and [have] sufficient

         4
          That this was the public perception of Ladner’s narrative is exemplified by
  an interview in November 2012 by Fox 5 of an individual identified as a “friend,”
  who noted that it was “[m]ind-boggling that he would be wounded in Panama and
  then go to an event honoring him for his service in the military and then be injured
  and his wife injured.”

                                             11
access to the means of counterargument to be able to expose through discussion the

falsehood and fallacies of the defamatory statements.” (Citation and punctuation

omitted.) Butts, 388 U.S. at 155. Therefore, as the Georgia courts have explained, “[a]

plaintiff in a libel case must be deemed a public figure if he purposefully tries to

influence the outcome of a public controversy or, because of his position in the

controversy, could realistically be expected to have an impact on its resolution.” Jewell,
251 Ga. App. at 817 (3) (b) (a plaintiff’s involvement in the public controversy must be

more than merely tangential).

      Moreover, “[w]hether a person has voluntarily injected himself into a public

controversy in order to have an impact on its outcome cannot be determined solely by

reference to the actor’s subjective motives.” Jewell, 251 Ga. App. at 819 (3) (b). See

also Wauldbaum v. Fairchild Publications, Inc., 627 F2d 1287, 1298 (III) (D.C. Cir.

1980). Rather, “[t]he court must ask whether a reasonable person would have concluded

that [the plaintiff] would play or was seeking to play a major role in determining the

outcome of the controversy.” Jewell, 251 Ga. App. at 819 (3) (b). See also Wauldbaum,

627 F2d at 1293 (III) (“[A] court analyzing whether a given plaintiff is a public figure

must look at the facts, taken as a whole, through the eyes of a reasonable person.”). “In

examining the nature and extent of [the plaintiff’s] participation in the [public

                                             12
controversy], the court can look to [the plaintiff’s] past conduct, the extent of press

coverage, and the public reaction to his conduct and statements.” Jewell, 251 Ga. App.

at 817 (3) (b). “The court must examine these factors as they existed before the alleged

defamation was published.” Id.

       Here, Ladner voluntarily sought public recognition for his military service by

applying to participate in the Hunt for Heroes event; writing a bio that portrayed his

service, which he knew would be published; and riding on a parade float that bore his

name as one of the wounded veterans. This activity placed the subject of his military

service before the public, inviting attention and comment. See Holt v. Cox Enterprises,

590 FSupp. 408, 411-12 (N.D.Ga 1984) (As a member of a college football team,

plaintiff voluntarily played before thousands of spectators and “necessarily assumed the

risk that these persons would comment on the manner in which he performed.”). The

publicity preceding the event was not confined to Texas, as the HSPD publicly

announced Ladner’s participation in the wounded veterans’ event on Twitter and in the

local press.

      Although Ladner could not have anticipated that the accident would occur,

thrusting the event into the national spotlight, he nevertheless took action that raised his

public profile in its aftermath. Within days of the accident, he issued a public statement

                                              13
of appreciation for the Midland community and the Show of Support charity, which was

picked up by the national media. And in or around November 2012, the Ladners hired

counsel to file a lawsuit in connection with the accident, and their attorneys issued

public statements on their behalf opining on the causes behind the accident and asserting

negligence on the part of the railroad.

      The circumstances of the accident and the surrounding publicity generated strong

public interest in the Ladners in Georgia, leading to multiple fundraising efforts on their

behalf. Ladner gave interviews to the local media throughout this period, and the

resulting coverage often reported information about his military service and

commendations. He also appeared at fundraising events that touted his military

accomplishments. For example, a local television station reported that both Ladners

appeared and spoke at an event on February 24, 2013, at a Marietta restaurant, and the

flyer for that event represented that Ladner was a two-time Purple Heart recipient.

Although Ladner himself may not have publicly addressed his military service or the

Purple Heart in these interviews and appearances, he nevertheless tacitly supported

other’s narratives by seeking and accepting the benefits flowing from the public

goodwill and sympathy they engendered. Moreover, Ladner continued to display the

Purple Heart recipient license plate on his vehicle after gaining such a public profile.

                                             14
      We find that by his conduct, Ladner voluntarily injected himself into the public

controversy surrounding the accident and its aftermath, including the investigation

behind the causes of the accident and the public fundraising efforts centered around it.

This conduct could reasonably be expected to have influenced the public debate on these

issues. See Mathis v. Cannon, 276 Ga. 16, 23-24 (573 SE2d 376) (2002) (director of

solid waste management authority, who gave no public statements, nevertheless was a

limited public figure based on his role in the underlying events); Atlanta Humane

Society v. Mills, 274 Ga. App. 159, 164 (2) (b) (618 SE2d 18) (2005) (“[E]ven a single

interview given to the media may be sufficient to establish a plaintiff as a

limited-purpose public figure.”); Jewell, 251 Ga. App. at 819 (3) (b) (finding plaintiff

was public figure where he was “initially drawn into the controversy unwillingly and

thereafter assumed a prominent position as to its outcome”); Byers v. Southeastern

Newspaper Corp., 161 Ga. App. 717, 721 (288 SE2d 698) (1982) (“While appellant may

not have voluntarily injected himself in the controversy over whether or not [his job]

should be abolished, it is clear that appellant was drawn into this controversy by the

announcement that the position would be abolished. After having been so drawn,

appellant thrust himself into the vortex of this controversy in an attempt to influence

others and, thus, invited attention and comment.”).

                                            15
      (c) Alleged Defamation. An allegedly defamatory publication “is germane to a

plaintiff’s participation in a controversy if it might help the public decide how much

credence should be given to the plaintiff.” Jones v. Albany Herald Publishing Co., 290
Ga. App. 126, 131 (1) (c) (658 SE2d 876) (2008). Here, the alleged defamation asserted

that Ladner was unqualified to have participated in the Hunt for Heroes in the first place

and that he had misrepresented the very military service upon which the fundraising

activities were based; therefore, it was undoubtedly germane to his participation in the

public controversy in this case.

      2. Because Ladner was a limited purpose public figure, he must establish that

Travis acted with actual malice in his reporting for Fox 5 in order to proceed with his

claim. The burden of proof for such a showing is “extremely high,” requiring clear and

convincing evidence. Cottrell, 299 Ga. at 525. “Actual malice in a constitutional sense

is not merely spite or ill will, or even outright hatred; it must constitute actual

knowledge that a statement is false or a reckless disregard as to its truth or falsity.” Id.

Therefore, “[w]hat is required is ‘subjective awareness of probable falsity.’” (Citation

omitted.) Bollea v. World Championship Wrestling, Inc., 271 Ga. App. 555, 559 (610

SE2d 92) (2005). In this context,



                                              16
      [r]eckless disregard requires clear and convincing proof that a defendant
      was aware of the likelihood he was circulating false information. Thus, it
      is not sufficient to measure reckless disregard by what a reasonably
      prudent man would have done under similar circumstances nor whether a
      reasonably prudent man would have conducted further investigation. The
      evidence must show in a clear and convincing manner that a defendant in
      fact entertained serious doubts as to the truth of his statements.


(Citation and punctuation omitted.) Cottrell, 299 Ga. at 525-26.

      Although Ladner bears the burden of proof at trial, on summary judgment, the

defendant in a defamation case “must negate the plaintiff’s claim of actual malice by

establishing that it lacked knowledge that the defamatory matter was false or did not

publish it with reckless disregard as to whether it was false or not.” Torrance v. Morris

Publishing Group, LLC, 289 Ga. App. 136, 138 (656 SE2d 152) (2007). However, once

a defendant carries this burden, it becomes the duty of the defamation plaintiff “to come

forward with evidence of malice so as to create a jury issue on this claim.” (Citation and

punctuation omitted.) Id at 139.

      In this case, the questions regarding Ladner’s claimed military record did not

originate with Travis. His wife’s aunt had previously contacted the attorney general and

at least one other media outlet was investigating the matter. The record demonstrates

that after Travis was contacted by Meg Ladner’s cousin, he conducted an independent

                                             17
investigation into the matter, which included reviewing Ladner’s Hunt for Heroes bio;

making open records requests to obtain Ladner’s military and employment records;

obtaining and reviewing the two DD-214 forms from Ladner’s tours of duty, neither of

which indicated that he had been awarded a Purple Heart ; locating Ladner’s high school

records and senior yearbook; examining the 2004 DD-214 later provided by Ladner,

which contained numerous awards and commendations, including the Purple Heart, not

listed on the earlier forms; speaking with military experts, who raised questions as to the

2004 DD-214’s authenticity; and contacting the National Personnel Records Center,

U.S. Army Personnel Office, Fort Benning, and the Georgia Department of Veterans

Services, which each reported that they had no record that Ladner had received the

Purple Heart.

      Travis’s review of the military and educational records indicated that Ladner had

never served in Panama and, in fact, did not begin serving in the Army until 1990 after

the Panama operation had ended. When presented with this information, Ladner first

misrepresented that he had graduated high school early and the yearbook just kept his

picture with his class. However, when confronted with his high school transcript

showing that he was taking high school classes in December 1989, Ladner admitted that

he had lied about serving in Panama. Ladner then furnished a copy of the 2004 DD-214,

                                             18
which had not surfaced in Travis’s inquiries from official sources. Although his attorney

promised to provide Travis with Ladner’s signed authorization to allow Travis to obtain

his military records online, such authorization was not forthcoming, either before or

after the initial broadcast.

        Following his investigation, Travis concluded that Ladner’s 2004 DD-214 was

false and that Ladner had not, in fact, been awarded the Purple Heart. In his deposition

he cited a number of factors that led to these conclusions, including, inter alia: (1) the

absence of the Purple Heart in either of the two earlier DD-214 forms; (2) its absence

in the personnel records at the official sources Travis had contacted; (3) the 2004 DD-

214 form’s inclusion of 15 additional awards, including the Purple Heart, that did not

appear on the earlier forms; (4) expert opinion indicating that it would have been

difficult for Ladner to have accumulated such awards in the intervening period between

the DD-214s; (4) Ladner’s initial false assertion that he had graduated early from high

school as proof that he was in Panama; and (5) his later admission, when confronted

with evidence showing otherwise, that his public claim about serving in Panama was not

true.

        Notably, Travis also provided Ladner an opportunity to respond to his findings

and reported his response. While he often disputed Ladner’s assertions, Travis showed

                                             19
a picture of the 2004 DD-214 in the initial broadcast, highlighting its reference to the

Purple Heart. He also repeatedly reported Ladner’s attorney’s statement regarding the

drug interdiction mission in the broadcasts and published the statement in full online.

In subsequent broadcasts, which occurred after Ladner’s arrest and showed an officer

with the Cherokee County Sheriff’s Department stating that “there simply is absolutely

no record of him receiving a Purple Heart ever from the U.S. Army,” Travis again

reported Ladner’s attorney’s explanation for Ladner’s misrepresentation about Panama.

In later broadcasts, Travis quoted Ladner’s counsel’s statement that Ladner’s arrest

“serves no purpose other than to continue to traumatize Shane and Meg Ladner, both of

whom are still recovering from last year’s train accident. When all of the information

comes to light, plenty of people will owe Shane an apology.” In the fourth broadcast,

Travis reported that Ladner’s attorney had presented new paperwork that the attorney

claimed proved Ladner had a Purple Heart. Although Travis questioned whether the new

documentation provided such proof, he interviewed the attorney on camera regarding

Shane’s version of events. Travis also reported that the attorney had indicated that he

had an expert who would testify that the 2004 DD-214 had not been altered. In the final

broadcast in November 2013, he reported that “Ladner and his attorneys insist the Army

is to blame for losing paperwork that proves a Purple Heart exists.”

                                            20
      We find that this and other evidence in the record satisfied Fox 5’s burden to

point to evidence negating Ladner’s claim of actual malice. The evidence shows no

knowledge on the part of Fox 5 or Travis that his reports were false; to the contrary,

Travis asserted that he believed at the time and continued to believe they were accurate.

Moreover, the extent of Travis’s investigation and his reporting of Ladner’s

explanations for any discrepancies in his record demonstrate that they did not recklessly

disregard whether the reports were false. See Stange v. Cox Enterprises, Inc., 211 Ga.

App. 731, 733 (2) (440 SE2d 503) (1994) (steps reporter undertook to investigate matter

corroborated his assertion of good faith and belief in the truth of his statements).

      We also find that Ladner has failed to carry his burden of presenting evidence to

create a jury question on the issue of actual malice. Ladner argues that Travis’s timing

in presenting the story was rushed and that he should have investigated further before

broadcasting his report. However, the “failure to investigate fully or to the degree

desired by the plaintiff does not evince actionable reckless disregard.” (Citation and

punctuation omitted.) Torrance, 289 Ga. App. at 140. See also Jones, 290 Ga. App. at

133 (2).5 This principle is true even though Ladner notes that several military men

         5
          Cf. News Publishing Co. v. DeBerry, 171 Ga. App. 787, 788 (321 SE2d 112)
  (1984) (when article not “hot news,” actual malice may be inferred when
  investigation “was grossly inadequate in the circumstances”) (citation and

                                            21
opined that Travis did not have enough evidence to show that Ladner had no Purple

Heart , because such differences in opinion do not amount to actual malice. “[E]rrors of

fact caused by negligence or by adoption of one of a number of possible interpretations

do not show actual malice.” Torrance, 289 Ga. App. at 140.

      Ladner also points to internal e-mails from Travis indicating that he would have

liked to have had seen a “real” DD-214 form from Ft. Benning and that he questioned

how a person could fake copies of a DD-214 form. Although Ladner asserts that these

e-mails showed that Travis doubted the truth of his news reports, viewing these

comments in context demonstrates that, to the contrary, both Travis and his

correspondent believed the 2004 DD-214 form was not authentic and discussed various

ways it could have been falsified. Although Travis indicated that he wanted to have the

“real” DD-214, this statement was in the context of longer discussion of how Ladner’s

copy showed earmarks indicating it was not authentic. Further, although Ladner

contends that Travis’s reliance on Meg’s family members, who were biased against him

shows actual malice, the evidence demonstrates that Travis’s independent investigation

involved many sources other than Meg’s family, and he invited comment from Ladner

to counter his reports. See Levan v. Capital Cities/ABC, Inc., 190 F3d 1230, 1243 (III)

  punctuation omitted; emphasis supplied).

                                            22
(11th Cir. 1999) (“The decision to air the interview of one person and not another is at

heart an editorial decision,” and publisher’s decision not to present opposing views as

strongly as plaintiff would have does not amount to actual malice); Lohrenz v. Donnelly,

350 F3d 1272, 1286 (D.C. Cir. 2003) (“reporting perspectives at odds with the

publisher’s own tend[s] to rebut a claim of malice, not to establish one.”) (citation and

punctuation omitted).

      Ladner additionally takes issue with the strong language Travis employed in

reporting the story arguing that it reflected the reporter’s ill will toward him. However,

“[a]ctual or constitutional malice is different from common law malice because

knowledge of falsity or reckless disregard of the truth may not be presumed nor derived

solely from the language of the publication itself.” (Citation and punctuation omitted.)

Cottrell, 299 Ga. at 525. See also Williams v. Trust Co. of Ga., 140 Ga. App. 49, 56 (III)

(230 SE2d 45) (1976) (“Constitutional malice does not involve the motives of the

speaker or publisher, though they may be wrong[.]”). Ladner finally asserts that Travis

admitted in his deposition that the Army never used the language that “it was just not

true” that Ladner had a Purple Heart; rather, Travis said those were his own words.

However, Travis testified that he talked with one individual from the Army who told

him that there was no record of a Purple Heart in the Army’s files. He could not recall

                                             23
the exact language that the individual used to convey that information, but he believed

that the lack of any evidence of a Purple Heart equated with saying that “it was not

true.” This testimony and the other evidence cited by Ladner fall short of raising a jury

issue as to whether Travis knew that his report was false or acted in reckless disregard

of its truth. See Torrance, 289 Ga. App. at 138-41 (summary judgment proper where

plaintiff failed to meet his “heavy burden” to show actual malice); Williams, 140 Ga.

App. at 55 (III) (summary judgment appropriate where plaintiff failed to counter

defendant’s negation of actual malice); Lohrenz, 350 F3d at 1286 (no actual malice

where publisher had basis for reports on Navy pilot’s record but also reported that Navy

officials held different views). Cf. Lake Park Post, Inc. v. Farmer, 264 Ga. App. 299

(590 SE2d 254) (2003) (affirming jury’s finding of actual malice where reporters failed

to publish credible evidence contradicting their report that sheriff had murdered

arrestee); Barber v. Perdue, 194 Ga. App. 287 (390 SE2d 234) (1989) (denying

summary judgment on actual malice claim where defendant misrepresented effect of

third party’s nolo contendre plea as a plea of guilt and stated plaintiff was guilty of

bribery “as though it were an official fact, despite the accusation’s not having been

proved beyond a reasonable doubt in a court of law”).

      Accordingly, we affirm the trial court’s grant of summary judgment to Fox 5.

                                            24
Judgment affirmed. Barnes, P. J., and Mercier, J., concur.




                                    25